Title: Editorial Note
From: 
To: 


      The Commissioners’ letter or memorial to Vergennes of early January 1779 is highly significant. Despite its long dissertation on the evils of the Carlisle Commission’s manifesto of 3 October 1778 and its appeal for a French declaration to counter the manifesto’s effects, the principal object of the letter was the dispatch of naval reinforcements to America. John Adams later wrote to Elbridge Gerry (11 Sept. 1779, below), that it represented the culmination of Adams’ long effort to persuade his colleagues that an appeal to the French government for additional aid was necessary. He had pursued that objective since October, when he engaged in conversations with Ralph Izard and Edmé Jacques Genet on the subject and had been encouraged by the latter, in a letter of 29 October (above), to compose a memorandum that might be submitted to the appropriate ministers.
      Adams wrote such a paper (to Genet, 31 Oct., above), but did not send it because, as he stated in his letter to Gerry, he determined that the participation of Benjamin Franklin and Arthur Lee was needed to give the appeal additional impact. Such unified support was not automatic, particularly in the case of Franklin, because implicit in a request for additional naval forces was a criticism of France’s past efforts, an echo of American criticism of Admiral Estaing for his failures at New York and Newport earlier in 1778. For this reason presumably, Adams told Gerry, Lee entered into the project with “zeal,” while Franklin did so with “moderation.” What may have made such a letter more palatable to Franklin was the Carlisle Commission’s manifesto, which by December had become an issue, as can be seen in Ralph Izard’s letter to Adams of 22 December (below). The manifesto, proposing a change in the character of the war, justified an appeal for more naval aid, which would then not be seen as a criticism of previous French efforts.
      
      Upon that basis the drafting of the letter began in mid-December. Four drafts have been found, and there may have been a fifth that is not extant. The first draft was by Arthur Lee. According to John Adams in his letter to Gerry, Lee’s draft was too short. As a result, Adams wrote in his Letterbook a second, much longer draft, which is printed as No. I. It became the basis for the letter as actually sent. Arthur Lee then copied John Adams’ draft, incorporating insertions and deletions made in the course of its composition, thus producing a third draft on which Lee entered his alterations, while Franklin made his revisions in Adams’ Letterbook. For a more detailed comment on these three drafts and the possibility that there was another, see the descriptive note to No. I. For a fourth extant draft, see the descriptive note to No. II.
      The recipient’s copy (No. II) shows the effects of intensive editing, being half as long as Adams’ initial draft, with whole paragraphs removed, repositioned, or considerably shortened. Many changes were made for the sake of clarity or to avoid repetition, but protocol was the prime consideration in the decision to direct the letter to Vergennes rather than to Louis XVI. Other changes were of more substance, as for example, those in portions of the memorial that dealt with the French alliance, made to avoid any implication that the Commissioners’ memorial was an ultimatum and that the lack of a favorable response to its requests would lessen the attachment of the United States to the alliance.
      The Commissioners’ letter brought no response from Vergennes beyond his reply of 9 January (below) acknowledging its receipt. Vergennes’ decision to ignore the plan probably resulted from three considerations: his belief that French assistance was adequate; a plan, presumably unknown to the Commissioners, to invade England with a combined French and Spanish force in the event that Spain entered the war; and the French navy’s size, which prevented any substantial augmentation of its forces in American waters at that time. It is significant that the request for “a powerful Fleet of thirty or forty sail” in Adams’ Letterbook draft was scaled down in the recipient’s copy to “sending of a powerfull Fleet sufficient to secure a naval superiority” (No. II, note 6).
      Despite the lack of a positive response from Vergennes, John Adams did not abandon his belief that the dispatch of additional French ships was a necessity, as is apparent in his letter to Gerry in September 1779, as well as in the letters between him and Lafayette of 21 February and 9 April (both below). The drafts and the resulting letter to Vergennes provide a fascinating glimpse of the Commissioners’ efforts to deal with the French government on a most sensitive issue: the amount of material aid to be supplied the United States.
     